Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-14 are pending.
Priority
Instant application 16745609, filed 12/19/2018 claims benefit as follows:

    PNG
    media_image1.png
    87
    386
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS(s) received 8/13/2020 have been considered unless marked with a strikethrough.
Response to Restriction Election
In the response received 1/13/2021, Applicant elects Group I with traverse.  With respect to the election of specie, Applicant elects:

    PNG
    media_image2.png
    389
    384
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    494
    640
    media_image3.png
    Greyscale
.
Applicant argues that there is no search burden.  This argument has been considered but is not found to be persuasive for at least the following reasons.  As stated in the restriction requirement searching for the different groups would at least required different search queries and or different searching resources.  Searching for the composition would at least require identifying addition components found in the composition which are outside of the method of making claims.  For example, one would need to search for a surface treatment agent, or monomer for polymer preparation.  Still further, there are “intended uses” in the claims of the product group such that these claims could better be drafted as method of use (see instant claim 14 for example).  Still further, the parts of a composition outside of the silicon containing heterocycle are broad and would require different search queries and or search terms.  For example, is the compound is capable of being an end capping agent, then polymers and compounds capable of being end capped would need to be searched.  Applicant argument has been considered but is not found to be persuasive.
Claims 13-14 are withdrawn as not reading on the elected invention.
If the elected specie is not identified in the art, then Examiner will expand his search.
The elected catalyst was not identified in the art. 

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2016040233 (“the ‘233 publication”, a machine translation and the original JP document are provided in the IDS).
This rejection applies to the expanded specie with respect to the elected catalyst.
The ‘233 publication teaches reacting an overlapping aminosiloxane with an overlapping epoxide.

    PNG
    media_image4.png
    141
    299
    media_image4.png
    Greyscale
.
In this case R1 can be a linear or branched divalent hydrocarbon group being 1 to 20 carbons,  R2 and R3 are unsubstituted or substituted monovalent hydrocarbon groups having 1 to 20 carbon atoms, R4 can be a hydrogen atom and R5 is an unsubstituted or substituted monovalent hydrocarbon having 2 to 20 carbon atoms.  Further, the ‘233 publication teaches that n is 0 or 1.


    PNG
    media_image5.png
    155
    268
    media_image5.png
    Greyscale
.
This product is the reaction of 2 equivalents of epoxide with the aminosiloxane.  The instant claims are drawn to the reaction product of 1 equivalent of epoxide reacting with aminosiloxane.  Thus, the mono-cyclic product would be formed first – instant product is found in solution after 1 equivalent of epoxide reaction with the aminosiloxane – then a second equivalent would lead to (4) above.  
With respect to catalyst, the ‘233 publication teaches basic and acidic catalysts:
 In the present invention, a basic or acidic catalyst is used. Examples of basic catalysts include sodium hydroxide, potassium hydroxide, sodium methoxide, sodium ethoxide, sodium methoxide in methanol, sodium ethoxide in ethanol, etc., and acidic catalysts include sulfuric acid and methanesulfonic acid. Examples include Lewis acid compounds such as benzenesulfonic acid, toluenesulfonic acid, dodecylbenzenesulfonic acid, trifluoromethanesulfonic acid, hydrochloric acid, nitric acid, acetic acid, trifluoroacetic acid, and salts of the above acids, aluminum chloride, titanium tetrachloride, and zinc chloride. However, it is preferable to use a basic catalyst from the viewpoint of improving the reactivity, and sodium methoxide, sodium ethoxide, a methanol solution of sodium methoxide, and an ethanol solution of sodium ethoxide are particularly preferable.

With respect to preferred aminosiloxanes, the ‘233 publication teaches:
 Specific examples of the aminoorganoxysilane compound represented by the general formula (1) include aminomethyltrimethoxysilane, aminomethylmethyldimethoxysilane, aminomethyltriethoxysilane, aminomethylmethyldiethoxysilane, and 2-aminoethyl. Trimethoxysilane, 2-aminoethylmethyldimethoxysilane, 2-aminoethyltriethoxysilane, 2-aminoethylmethyldiethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropylmethyldimethoxysilane, 3-aminopropyltri Ethoxysilane, 3-aminopropylmethyldiethoxysilane, 4-aminobutyltrimethoxysilane, 4-aminobutylmethyldimethoxysilane, 4-aminobutyltriethoxysilane, 4-aminobutylmethyldiethoxy Silane and the like.

In this case, 3-aminopropyltrimethoxysilane is used in the reaction of Example 1 of the instant specification.  Thus, there is an overlapping specie that is preferred.

Specific examples of the epoxy compound represented by the general formula (2) include ethylene oxide, propylene oxide, 1,2-epoxybutane, 2,3-epoxybutane, 1,2-epoxypentane, and 2,3-epoxypentane. 1,2-epoxyhexane, methyl glycidyl ether, ethyl glycidyl ether, propyl glycidyl ether, butyl glycidyl ether, allyl glycidyl ether, cyclohexene oxide and the like.

	Thus, the ‘233 publication teaches that cyclohexene oxide is preferred.  This is epoxide is used in example 1 of the instant specification as well.  This is a C6 alkyl residue.
	Further, examples 1-8 teach anticipatory species which one skilled in the art can at once envisage being used in the reaction.  For example, example 8 teaches the following structures with a catalyst being used:
3-aminopropyltrimethoxysilane and 64.0 g (2.0 mol) of methanol and heated to 60 ° C. did. After the internal temperature was stabilized, 139.4 g (2.4 mol) of propylene oxide
	
Example 6 of the ‘233 publication teaches stoichiometric excess of the epoxide relative to the amine containing compound (0.8 amine, 1.0 epoxyhexane).  This is relevant to instant  claim 2.
The ‘233 publication teaches overlapping mole percentages of catalyst such that the percentage is anticipated:
	The amount of the catalyst to be used is not particularly limited, but from the viewpoint of reactivity and productivity, 0.0001 to 0.1 mol, particularly 0.001 with respect to 1 mol of the aminoorganoxysilane compound represented by the general formula (1). A range of 001 to 0.05 mol is preferred.
	
Further, the ‘233 publication teaches solvents:
Solvents used include hydrocarbon solvents such as pentane, hexane, cyclohexane, heptane, isooctane, benzene, toluene and xylene, ether solvents such as diethyl ether, tetrahydrofuran and dioxane, and ester solvents such as ethyl acetate and butyl acetate. , Aprotic polar solvents such as acetonitrile, N, N-dimethylformamide, N-methylpyrrolidone, chlorinated hydrocarbon solvents such as dichloromethane and chloroform, alcohol solvents such as methanol, ethanol, 1-propanol and 2-propanol Etc. are exemplified. These solvents may be used alone or in combination of two or more.


Claim Rejection – 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP-2016040233 (“the ‘233 publication”, a machine translation and the original JP document are provided in the IDS).
The ‘233 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘233 publication fails to teach an example of overlapping temperature.
With respect to temperature, the examples teach 60 degrees C, but the general teaching teach overlapping temperatures – particularly 20 to 180 degrees C.
It would have been prima facie obvious to one having ordinary skill in the art to arrive at an overlapping temperature because the art of record teaches an overlapping range of temperature.  See MPEP 2144.05.I. Overlap of Ranges (incorporated by reference herein).

Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The art fails to teach or suggest a calcium or magnesium Lewis acid for this transformation.  Although there is a teaching of alternative Lewis acids having different metals from instant claim 10, the example use basic catalysis, and there is no teaching suggestion or motivation to choose alternative metals much less the specific metal salts of calcium and/or magnesium.  
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622